12 F.3d 204
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phillip Charles BROWN, Plaintiff-Appellant,v.Christine MANUELIAN, Defendant-Appellee.
No. 93-6848.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 17, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Phillip Charles Brown, Appellant Pro Se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order dismissing his action as frivolous under 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm as modified to reflect dismissal without prejudice.*  Brown v. Manuelian, No. CA-93-2102-MJG (D. Md. Aug. 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 Appellant filed this action pursuant to  Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  He claimed that Appellee, an assistant United States attorney, defamed him during a post-conviction press conference by stating that he feigned medical problems during his trial.  Although a prosecutor enjoys absolute immunity while performing prosecutorial functions,  Imbler v. Pachtman, 424 U.S. 409, 427 (1976), statements made to the media are not entitled to the same protection.  Buckley v. Fitzsimmons, 61 U.S.L.W. 4713, 4718-19 (U.S. 1993).  Appellant's remedy is an action for defamation, a state claim not actionable in federal court.  Therefore, we dismiss without prejudice to Appellant's ability to bring a state action on this claim